 Case 2:21-cv-00234-AB-RAO Document 12 Filed 02/02/21 Page 1 of 2 Page ID #:59




 1 ANOUSH HAKIMI (State Bar No. 228858)
   anoush@handslawgroup.com
 2
   PETER SHAHRIARI (State Bar No. 237074)
 3 peter@handslawgroup.com
   THE LAW OFFICE OF HAKIMI & SHAHRIARI
 4
   1800 Vine Street
 5 Los Angeles, CA 90028
   Telephone: (888) 635 - 2250
 6
   Facsimile: (213) 402 - 2170
 7
   Attorneys for Plaintiff
 8 GEORGE JONES
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
12 GEORGE JONES,                                 CASE NO.: 2:21-cv-00234-AB-RAO
13
            Plaintiff,                           NOTICE OF SETTLEMENT
14
15         vs.
                                                 The Hon. Andre Birotte Jr
16 CAMDEN JOONZ, LLC, a California               Trial Date: Not on Calendar
17 Limited Liability Company; and DOES
   1-10,
18             Defendants.
19
20         Plaintiff hereby notifies the court that a confidential settlement has been
21 reached in the above-captioned case and would like to avoid any additional expense,
22 and further the interests of judicial economy.
23          Plaintiff, therefore, applies to this Honorable Court to vacate all currently set
24 dates with the expectation that a Dismissal with prejudice as to all parties will be filed
25 within 60 days. Plaintiff further request that the Court schedule a Status
26 Conference/OSC Hearing approximately 60 days out at which the Parties, by and
27 through their attorneys of record shall show cause why this case has not been
28 dismissed.

                                                1
                                      NOTICE OF SETTLEMENT
Case 2:21-cv-00234-AB-RAO Document 12 Filed 02/02/21 Page 2 of 2 Page ID #:60




 1
 2
     DATED: February 2, 2021        THE LAW OFFICE OF HAKIMI &
 3                                  SHAHRIARI
 4
 5
 6                                  By: /s/Anoush Hakimi
                                        Anoush Hakimi, Esq.
 7                                      Attorneys for Plaintiff, George Jones
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
                                NOTICE OF SETTLEMENT
